DETAILED ACTION
I.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 20070176741 A1 to Montenegro, hereinafter Montenegro, and further in view of United States Patent No. US 9817958 B1 to McCorkendale, hereinafter McCorkendale.
Regarding claim 1, Montenegro teaches a method for providing security for an electronic device, comprising:
a computer program executed by a computer processor in an electronic device capturing a current connectivity fingerprint for a current environment using a transceiver, the current connectivity fingerprint comprising at least one current wireless network or device detected by the transceiver (paragraph 14, "The transmitter fingerprint(s) determined for the current network location may constitute a transmitter fingerprint set of the current network location.”);
the computer program retrieving, from a memory, a home connectivity fingerprint for a home environment comprising at least one home wireless network or device, wherein the home connectivity fingerprint was captured when the electronic device was in a home environment (paragraph 130, “For example, if it is determined that the network location is that of a user device's home network (e.g., AP 109 of home network 108), then one or more applications 222 on user device 204 may share information relatively liberally with the network.”);
the computer program comparing the current connectivity fingerprint to the home connectivity fingerprint (paragraph 15, “Determining whether a current network location is a network location known to the user device may include comparing the determined transmitter fingerprint set for the current network location with the transmitter fingerprint set(s) of one or more fingerprint table entries. A match may be determined if the similarity between the determined transmitter fingerprint set and the transmitter fingerprint set of one of the entries is greater than a predefined threshold. Further, a match may be determined if at least one transmitter fingerprint (e.g., all) of the transmitter fingerprint set of any entry matches at least one transmitter fingerprint of the one or more entities at the current network location of the user device. Finding a match means that the current network location is a network location known to the user device.”); 
and the computer program storing the current connectivity fingerprint in response to the current connectivity fingerprint and the home connectivity fingerprint differing from each other (paragraph 116, “For example, a transmitter fingerprint set of a network location may be recorded (for future use) in response to determining that the set does not match any of the sets of fingerprints stored in table 236. Further, a set of determined transmitter fingerprints may be recorded in response to determining that, even though the set matches a set in one of the entries of fingerprint table 236, the similarity of the match is below a re-recording threshold 240.”).
Montenegro teaches the claimed invention, as cited above.  However, Montenegro does not teach the claim limitations pertaining to “wherein the current connectivity fingerprint and the home connectivity fingerprint differ from each other when a threshold number of the current wireless networks or devices in the current connectivity fingerprint are not present of the home connectivity fingerprint”.  McCorkendale teaches said claim limitations, as cited below.
Further regarding claim 1, McCorkendale teaches wherein the current connectivity fingerprint and the home connectivity fingerprint differ from each other when a threshold number of the current wireless networks or devices in the current connectivity fingerprint are not present of the home connectivity fingerprint (column 11, lines 47-59, “may indicate that the current digital environment matches digital fingerprint 124 based at least in part on a certain number and/or percentage of devices that are connected to the user, a network of the user, and/or a device of the user matching devices within digital fingerprint 124. In examples where digital fingerprint 124 includes associations between a digital device of the user and additional devices, generating module 108 may indicate that the current digital environment of the user matches digital fingerprint 124 based at least in part on the current associations between the digital device and additional devices matching the associations included in digital fingerprint 124.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McCorkendale with the teachings of Montenegro due to that comparing devices in a current fingerprint to those of a stored fingerprint helps distinguish networks from one another.
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418.  It is well established that in evaluating references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
Regarding claim 2, Montenegro teaches wherein the home wireless network comprises at least one RF network selected from the group consisting of a WiFi network, a cellular network, a Bluetooth network (paragraph 5, “For a user device that is accessing one or more networks through a wireless transmission medium (e.g., using radio frequency (RF) technologies), the network location may be based on the identity of the AP (i.e., wireless access point such as, for example, a wireless router and/or WiFi AP) that provides the user device access to the one or more networks.”).
                       [The limitations set forth within claims 2, 3, 11, and 12 belong to a Markush group. As stated within MPEP 803.02 – “A Markush-type claim recites alternatives in a format such as ‘selected from the group consisting of A, B and C.’ See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925). The members of the Markush group (A, B, and C in the example above) ordinarily must belong to a recognized physical or chemical class or to an art-recognized class. However, when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.”  Thus, only one claim element from the claimed “group” would be required.]
Regarding claim 3, Montenegro teaches wherein the home wireless network device comprises at least one RF device selected from the group consisting of a beacon and a RF transmitter (paragraph 5, “For a user device that is accessing one or more networks through a wireless transmission medium (e.g., using radio frequency (RF) technologies), the network location may be based on the identity of the AP (i.e., wireless access point such as, for example, a wireless router and/or WiFi AP) that provides the user device access to the one or more networks.”).
Regarding claim 4, Montenegro teaches wherein the computer program captures the current connectivity fingerprint for the current environment periodically (paragraph 104, “Fingerprint module 210 may be configured to record the transmitter fingerprint set of a network location: the first time the user visits the network location; the first time the user uses an AP at the network location; periodically; and/or in response to one or more events.”).
Regarding claim 5, Montenegro teaches wherein the computer program captures a current connectivity fingerprint for the current environment in response to the computer program identifying an event involving the electronic device  (paragraph 104, “Fingerprint module 210 may be configured to record the transmitter fingerprint set of a network location: the first time the user visits the network location; the first time the user uses an AP at the network location; periodically; and/or in response to one or more events.).
Montenegro teaches the claimed invention, as cited above.  However, Montenegro does not teach the claim limitations pertaining to “wherein the event comprises at least one of the electronic device being powered on, the electronic device being unplugged from a power source and operating on battery power, the electronic device being disconnected from a network cable, the electronic device receiving an improper password, the electronic device being tampered with, and the electronic device being opened”.  McCorkendale teaches said claim limitations, as cited below.
Regarding claim 6, McCorkendale teaches wherein the event comprises at least one of the electronic device being powered on, the electronic device being unplugged from a power source and operating on battery power, the electronic device being disconnected from a network cable, the electronic device receiving an improper password, the electronic device being tampered with, and the electronic device being opened (column 4, lines 55-61, “Gathering module 106 may then gather information 122 about how a user interacts with digital device 202. In response, generating module 108 may generate, based on information 122, an authentication protocol 126 for authenticating the user. Authentication module 110 may then use authentication protocol 126 to authenticate the user.” and column 7, lines 24-33, “As another example, in embodiments where digital device 202 represents a smart-home appliance, gathering module 106 may gather information about how the user interacts with the smart-home appliance. For example, gathering module 106 may gather temperature data collected by a smart thermostat, records of doors being opened or closed collected by a smart door lock or door motion sensor, records of lights being turned on or off collected by a smart light switch, motion data collected by a home alarm system, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McCorkendale with the teachings of Montenegro in order “for authenticating a user based on information gathered from the various devices (e.g., mobile phones and other computing devices, smart appliances, sensing devices, etc.) with which the user interacts on a daily basis…by authenticating a user based on information about how the user interacts with such devices, the disclosed systems and methods may effectively authenticate the user based on information that is both easily known by the user and verifiable by an identity provider, but not easily discovered by unauthorized entities.” (McCorkendale – column 3, lines 36-46).
Montenegro teaches the claimed invention, as cited above.  However, Montenegro does not teach the claim limitations pertaining to “the computer program capturing a current Global Navigation Satellite System (GNSS) or Global Positioning Service (GPS) location for a current environment”.  McCorkendale teaches said claim limitations, as cited below.
Regarding claim 9, McCorkendale teaches further comprising: the computer program capturing a current Global Navigation Satellite System (GNSS) or Global Positioning Service (GPS) location for a current environment (column 12, lines 3-9, “In examples where digital fingerprint 124 includes GPS data for a digital device, generating module 108 may indicate that the current digital environment of the user matches digital fingerprint 124 based additionally on current GPS data from the digital device matching the GPS data for the digital device included in digital fingerprint 124.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McCorkendale with the teachings of Montenegro in order “for authenticating a user based on information gathered from the various devices (e.g., mobile phones and other computing devices, smart appliances, sensing devices, etc.) with which the user interacts on a daily basis…by authenticating a user based on information about how the user interacts with such devices, the disclosed systems and methods may effectively authenticate the user based on information that is both easily known by the user and verifiable by an identity provider, but not easily discovered by unauthorized entities.” (McCorkendale – column 3, lines 36-46).
Regarding claim 10, Montenegro discloses an electronic device comprising: 
at least one computer processor (paragraph 134, “one or more processors”); 
a transceiver (paragraphs 13, 100, and 108); 
a memory (paragraphs 133 and 134); 
and a computer program stored in memory and executed by the at least one computer processor (paragraphs 30 and 31), wherein the computer program performs the following: 
capture a current connectivity fingerprint for a current environment using the transceiver, the current connectivity fingerprint comprising at least one current wireless network or device detected by the transceiver (paragraph 14, "The transmitter fingerprint(s) determined for the current network location may constitute a transmitter fingerprint set of the current network location.”); 
retrieve a home connectivity fingerprint for a home environment from the memory, the home connectivity fingerprint comprising at least one home wireless network or device, wherein the home connectivity fingerprint was captured when the electronic device was in a home environment (paragraph 130, “For example, if it is determined that the network location is that of a user device's home network (e.g., AP 109 of home network 108), then one or more applications 222 on user device 204 may share information relatively liberally with the network.”); 
compare the current connectivity fingerprint to the home wireless network fingerprint (paragraph 15, “Determining whether a current network location is a network location known to the user device may include comparing the determined transmitter fingerprint set for the current network location with the transmitter fingerprint set(s) of one or more fingerprint table entries. A match may be determined if the similarity between the determined transmitter fingerprint set and the transmitter fingerprint set of one of the entries is greater than a predefined threshold. Further, a match may be determined if at least one transmitter fingerprint (e.g., all) of the transmitter fingerprint set of any entry matches at least one transmitter fingerprint of the one or more entities at the current network location of the user device. Finding a match means that the current network location is a network location known to the user device.”); 
and store the current connectivity fingerprint in response to the current connectivity fingerprint and the home connectivity fingerprint differing from each other (paragraph 116, “For example, a transmitter fingerprint set of a network location may be recorded (for future use) in response to determining that the set does not match any of the sets of fingerprints stored in table 236. Further, a set of determined transmitter fingerprints may be recorded in response to determining that, even though the set matches a set in one of the entries of fingerprint table 236, the similarity of the match is below a re-recording threshold 240.”). 
Montenegro teaches the claimed invention, as cited above.  However, Montenegro does not teach the claim limitations pertaining to “wherein the current connectivity fingerprint and the home connectivity fingerprint differ from each other when a threshold number of the current wireless networks or devices in the current connectivity fingerprint are not present of the home connectivity fingerprint”.  McCorkendale teaches said claim limitations, as cited below.
Further regarding claim 10, McCorkendale discloses wherein the current connectivity fingerprint and the home connectivity fingerprint differ from each other when a threshold number of the current wireless networks or devices in the current connectivity fingerprint are not present in the home wireless network fingerprint (column 11, lines 47-59, “may indicate that the current digital environment matches digital fingerprint 124 based at least in part on a certain number and/or percentage of devices that are connected to the user, a network of the user, and/or a device of the user matching devices within digital fingerprint 124. In examples where digital fingerprint 124 includes associations between a digital device of the user and additional devices, generating module 108 may indicate that the current digital environment of the user matches digital fingerprint 124 based at least in part on the current associations between the digital device and additional devices matching the associations included in digital fingerprint 124.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McCorkendale with the teachings of Montenegro due to that comparing devices in a current fingerprint to those of a stored fingerprint helps distinguish networks from one another.
Regarding claim 11, Montenegro discloses wherein the home wireless network comprises at least one RF network selected from the group consisting of a WiFi network, a cellular network, a Bluetooth network (paragraph 5, “For a user device that is accessing one or more networks through a wireless transmission medium (e.g., using radio frequency (RF) technologies), the network location may be based on the identity of the AP (i.e., wireless access point such as, for example, a wireless router and/or WiFi AP) that provides the user device access to the one or more networks.”).
Regarding claim 12, Montenegro discloses wherein the home wireless network device comprises at least one RF device selected from the group consisting of a beacon and a RF transmitter (paragraph 5, “For a user device that is accessing one or more networks through a wireless transmission medium (e.g., using radio frequency (RF) technologies), the network location may be based on the identity of the AP (i.e., wireless access point such as, for example, a wireless router and/or WiFi AP) that provides the user device access to the one or more networks.”).
Regarding claim 13, Montenegro discloses wherein the computer program further captures the current connectivity fingerprint for the current environment periodically (paragraph 104, “Fingerprint module 210 may be configured to record the transmitter fingerprint set of a network location: the first time the user visits the network location; the first time the user uses an AP at the network location; periodically; and/or in response to one or more events.”).
Regarding claim 14, Montenegro discloses wherein the computer program further captures a current connectivity fingerprint for a current environment in response to the computer program identifying an event involving the electronic device (paragraph 104, “Fingerprint module 210 may be configured to record the transmitter fingerprint set of a network location: the first time the user visits the network location; the first time the user uses an AP at the network location; periodically; and/or in response to one or more events.”).
Montenegro discloses the claimed invention, as cited above.  However, Montenegro does not disclose the claim limitations pertaining to “wherein the event comprises at least one of the electronic device being powered on, the electronic device being unplugged from a power source and operating on battery power, the electronic device being disconnected from a network cable, the electronic device receiving an improper password, the electronic device being tampered with, and the electronic device being opened”.  McCorkendale discloses said claim limitations, as cited below.
Regarding claim 15, McCorkendale discloses wherein the event comprises at least one of the electronic device being powered on, the electronic device being unplugged from a power source and operating on battery power, the electronic device being disconnected from a network cable, the electronic device receiving an improper password, the electronic device being tampered with, and the electronic device being opened (column 4, lines 55-61, “Gathering module 106 may then gather information 122 about how a user interacts with digital device 202. In response, generating module 108 may generate, based on information 122, an authentication protocol 126 for authenticating the user. Authentication module 110 may then use authentication protocol 126 to authenticate the user.” and column 7, lines 24-33, “As another example, in embodiments where digital device 202 represents a smart-home appliance, gathering module 106 may gather information about how the user interacts with the smart-home appliance. For example, gathering module 106 may gather temperature data collected by a smart thermostat, records of doors being opened or closed collected by a smart door lock or door motion sensor, records of lights being turned on or off collected by a smart light switch, motion data collected by a home alarm system, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McCorkendale with the teachings of Montenegro in order “for authenticating a user based on information gathered from the various devices (e.g., mobile phones and other computing devices, smart appliances, sensing devices, etc.) with which the user interacts on a daily basis…by authenticating a user based on information about how the user interacts with such devices, the disclosed systems and methods may effectively authenticate the user based on information that is both easily known by the user and verifiable by an identity provider, but not easily discovered by unauthorized entities.” (McCorkendale – column 3, lines 36-46).
Montenegro discloses the claimed invention, as cited above.  However, Montenegro does not disclose the claim limitations pertaining to “a GNSS/GPS sensor, and the computer program captures a current GNSS/GPS location for a current environment”.  McCorkendale discloses said claim limitations, as cited below.
Regarding claim 18, McCorkendale discloses further comprising a GNSS/GPS sensor, and the computer program captures a current GNSS/GPS location for a current environment (column 12, lines 3-9, “In examples where digital fingerprint 124 includes GPS data for a digital device, generating module 108 may indicate that the current digital environment of the user matches digital fingerprint 124 based additionally on current GPS data from the digital device matching the GPS data for the digital device included in digital fingerprint 124.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McCorkendale with the teachings of Montenegro in order “for authenticating a user based on information gathered from the various devices (e.g., mobile phones and other computing devices, smart appliances, sensing devices, etc.) with which the user interacts on a daily basis…by authenticating a user based on information about how the user interacts with such devices, the disclosed systems and methods may effectively authenticate the user based on information that is both easily known by the user and verifiable by an identity provider, but not easily discovered by unauthorized entities.” (McCorkendale – column 3, lines 36-46).
Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Montenegro and McCorkendale as applied to indepdent claims 1 and 10 above, and further in view of United States Patent Application Publication No. US 20130189953 A1 to Mathews, hereinafter Mathews.
Montenegro and McCorkendale teach the claimed invention, as cited above.  However, Montenegro and McCorkendale do not teach the claim limitations pertaining to “the computer program performs an action in response to the current connectivity fingerprint and the home connectivity fingerprint differing from each other, wherein the action comprises at least one of increasing a rate of capturing current wireless network fingerprints for the current environment, communicating a message to a backend that the electronic device has been removed from the home environment, entering a standby mode that prevents execution of transactions or operations, and displaying a warning message”.  Mathews teaches said claim limitations, as cited below.
Regarding claim 7, Mathews teaches the computer program performs an action in response to the current connectivity fingerprint and the home connectivity fingerprint differing from each other, wherein the action comprises at least one of increasing a rate of capturing current wireless network fingerprints for the current environment, communicating a message to a backend that the electronic device has been removed from the home environment, entering a standby mode that prevents execution of transactions or operations, and displaying a warning message (paragraphs 5, 51, 52, and 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mathews with the teachings of Montenegro and McCorkendale due to that preventing transactions from being made from the device outside of its home network enhances the security of the device.
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418.  It is well established that in evaluating references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
Montenegro and McCorkendale teach the claimed invention, as cited above.  However, Montenegro and McCorkendale do not teach the claim limitations pertaining to “the computer program performs a post-removal action in response to the current connectivity fingerprint and the home connectivity fingerprint matching each other comprising at least one of exiting a standby mode in response to entry of a password, displaying a warning message, and communicating the stored current connectivity fingerprint to a backend”.  Mathews teaches said claim limitations, as cited below.
Regarding claim 8, Mathews teaches the computer program performs a post-removal action in response to the current connectivity fingerprint and the home connectivity fingerprint matching each other comprising at least one of exiting a standby mode in response to entry of a password, displaying a warning message, and communicating the stored current connectivity fingerprint to a backend (paragraph 71, “the authentication application 1508 receives an indication from the server regarding whether the login information provided by the customer 1504 in step 1710 is authenticated. If it is determined in step 1718 that the login information is not authenticated, the procedure continues to step 1720 in which the transaction is rejected and the procedure ends. If it is determined in step 1718 that the login information is authenticated, the procedure continues to step 1722 in which the authentication application 1508 receives an indication from the server 112 regarding whether the wireless fingerprint is authenticated. If the wireless fingerprint is not authenticated, the procedure continues to step 1720 in which the transaction is rejected and the procedure ends. If the wireless fingerprint is authenticated, the procedure continues to step 1706 in which the transaction is completed and the procedure ends.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mathews with the teachings of Montenegro and McCorkendale due to that preventing transactions from being made from the device outside of its home network enhances the security of the device.
Montenegro and McCorkendale teach the claimed invention, as cited above.  However, Montenegro and McCorkendale do not teach the claim limitations pertaining to “wherein the computer program performs an action in response to the current connectivity fingerprint and the home connectivity fingerprint differing from each other, wherein the action comprises at least one of increasing a rate of capturing current wireless network fingerprints for the current environment, communicating to a backend that the electronic device has been removed from the home environment, entering a standby mode that prevents execution of transactions or operations, and displaying a warning message”.  Mathews discloses said claim limitations, as cited below.
Regarding claim 16, Mathews discloses wherein the computer program performs an action in response to the current connectivity fingerprint and the home connectivity fingerprint differing from each other, wherein the action comprises at least one of increasing a rate of capturing current wireless network fingerprints for the current environment, communicating to a backend that the electronic device has been removed from the home environment, entering a standby mode that prevents execution of transactions or operations, and displaying a warning message (paragraphs 5, 51, 52, and 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mathews with the teachings of Montenegro and McCorkendale due to that preventing transactions from being made from the device outside of its home network enhances the security of the device.
Montenegro and McCorkendale teach the claimed invention, as cited above.  However, Montenegro and McCorkendale do not teach the claim limitations pertaining to “wherein the computer program performs a post-removal action in response to the current connectivity fingerprint and the home connectivity fingerprint matching each other comprising at least one of exiting a standby mode in response to entry of a password, displaying a warning message, and communicating the stored current connectivity fingerprint to a backend”.  Mathews discloses said claim limitations, as cited below.
Regarding claim 17, Mathews discloses wherein the computer program performs a post-removal action in response to the current connectivity fingerprint and the home connectivity fingerprint matching each other comprising at least one of exiting a standby mode in response to entry of a password, displaying a warning message, and communicating the stored current connectivity fingerprint to a backend.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mathews with the teachings of Montenegro and McCorkendale due to that preventing transactions from being made from the device outside of its home network enhances the security of the device (paragraph 71, “the authentication application 1508 receives an indication from the server regarding whether the login information provided by the customer 1504 in step 1710 is authenticated. If it is determined in step 1718 that the login information is not authenticated, the procedure continues to step 1720 in which the transaction is rejected and the procedure ends. If it is determined in step 1718 that the login information is authenticated, the procedure continues to step 1722 in which the authentication application 1508 receives an indication from the server 112 regarding whether the wireless fingerprint is authenticated. If the wireless fingerprint is not authenticated, the procedure continues to step 1720 in which the transaction is rejected and the procedure ends. If the wireless fingerprint is authenticated, the procedure continues to step 1706 in which the transaction is completed and the procedure ends.”).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McCorkendale and further in view of Montenegro and further in view of Mathews.
Regarding claim 19, McCorkendale teaches a method for providing security for an electronic device performed by a backend computer program, the backend computer program executed by a processor in a backend (column 4, lines 42-49, “may include a digital device 202 in communication with a backend 206 via a network 204. In one example, digital device 202 may be programmed with one or more of modules 102 and/or may store all or a portion of the data in database 120. Additionally or alternatively, backend 206 may be programmed with one or more of modules 102 and/or may store all or a portion of the data in database 120.”, and column 5, lines 23-35, “Backend 206 generally represents any type or form of computing device that is capable of authenticating users. Examples of backend 206 include, without limitation, application servers and database servers configured to provide various database services and/or run certain software applications. In some examples, backend 206 may refer to a cloud-based service. In one embodiment, backend 206 may operate as part of an online service (e.g., an email service, a social-networking platform, a bank website, etc.) and/or an identity authentication service. Additionally or alternatively, backend 206 may provide authentication protocols to an online service and/or an identity authentication service, as explained in greater detail below.”), 
the program comprising:
wherein the current connectivity fingerprint and the home connectivity fingerprint differ from each other when the current wireless networks or devices in the current connectivity fingerprint are not present of the home connectivity fingerprint (column 11, lines 47-59, “may indicate that the current digital environment matches digital fingerprint 124 based at least in part on a certain number and/or percentage of devices that are connected to the user, a network of the user, and/or a device of the user matching devices within digital fingerprint 124. In examples where digital fingerprint 124 includes associations between a digital device of the user and additional devices, generating module 108 may indicate that the current digital environment of the user matches digital fingerprint 124 based at least in part on the current associations between the digital device and additional devices matching the associations included in digital fingerprint 124.”).
McCorkendale teaches the claimed invention, as cited above.  However, McCorkendale does not teach the claim limitations pertaining to “receiving, from an electronic device, a home connectivity fingerprint for a home environment of the electronic device, the home connectivity fingerprint comprising at least one of a home wireless network and a device detected by a transceiver in the electronic device; storing the home connectivity fingerprint in a backend memory; receiving a current connectivity fingerprint in response to a determination by the electronic device that the current connectivity fingerprint and the home connectivity fingerprint differ from each other”.  Montenegro teaches said claim limitations, as cited below.
Further regarding claim 19, Montenegro teaches receiving, from an electronic device, a home connectivity fingerprint for a home environment of the electronic device (paragraph 14, "The transmitter fingerprint(s) determined for the current network location may constitute a transmitter fingerprint set of the current network location.”), the home connectivity fingerprint comprising at least one of a home wireless network and a device detected by a transceiver in the electronic device (paragraph 130, “For example, if it is determined that the network location is that of a user device's home network (e.g., AP 109 of home network 108), then one or more applications 222 on user device 204 may share information relatively liberally with the network.”); ;
storing the home connectivity fingerprint in a backend memory (paragraph 59, “recording the transmitter fingerprint set includes storing the transmitter fingerprint set in an information source configured to store transmitter fingerprint sets of network locations” and paragraph 160, “For example, various aspects of the invention may be distributed among one or more computer systems configured to provide a service (e.g., servers) to one or more client computers, or to perform an overall task as part of a distributed system.”);
receiving a current connectivity fingerprint in response to a determination by the electronic device that the current connectivity fingerprint and the home connectivity fingerprint differ from each other (paragraph 116, “For example, a transmitter fingerprint set of a network location may be recorded (for future use) in response to determining that the set does not match any of the sets of fingerprints stored in table 236. Further, a set of determined transmitter fingerprints may be recorded in response to determining that, even though the set matches a set in one of the entries of fingerprint table 236, the similarity of the match is below a re-recording threshold 240.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Montenegro with the teachings of McCorkendale due to that security systems commonly employ backend devices for storage and authentication purposes.
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418.  It is well established that in evaluating references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
Further regarding claim 19, Mathews teaches communicating a message to a user of the electronic device comprising at least the current connectivity fingerprint (paragraph 44, “associated actions may include notification by the mobile unit 102 that a wireless fingerprint associated with the selected group has been detected”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mathews with the teachings of McCorkendale and Montenegro because notifying a user about the current connectivity fingerprint would enhance the security of the device.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McCorkendale, Montenegro, and Mathews as applied to independent claim 19 above, and further in view of United States Patent Application Publication No. US 20170171170 A1 to Sun, hereinafter Sun.
McCorkendale, Montenegro, and Mathews teach the claimed invention, as cited above.  However, McCorkendale, Montenegro, and Mathews do not teach the claim limitation pertaining to “blacklisting the electronic device”.  Sun teaches said claim limitation, as cited below.
Regarding claim 20, Sun teaches blacklisting the electronic device (paragraph 51, “Proxy 300 could be configured such that it places an identifier (e.g. an IP address, MAC address, or a computer name) of a repeat-offender (e.g. a device whose malicious behavior indicator remains above 50% for over two hours) be placed on a “blacklist” such that, when proxy 300 recognizes an identifier of the repeat-offender in a new incoming request from a client device, the repeat-offender will have all of its traffic completely blocked by dynamic traffic management module 340.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mathews with the teachings of Sun with the teachings of McCorkendale, Montenegro and Mathews because having a device blacklisted would help ensure the security of the network and of the other device(s) on said network.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to establishing security for an electronic device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431